Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 8/11/2022.  Claim 2 has been canceled.  Claims 1, 3, 6, and 8 have been amended.  Claims 6-9 remain withdrawn.

Response to Arguments
Applicant’s arguments with respect to Safai (US 2016/0325490) in view of Watson (US 2017/0212038) have been fully considered and are persuasive in view of the amendments since a prepreg ply could not be debonded after curing.  
Applicant's remaining arguments have been fully considered but they are not persuasive.  Applicant argues Examiner’s rationale in combining Ellyin et al. (US 5,972,141) with Stenbaek et al. (US 2011/0036482) is unreasonable.  Applicant argues the peel ply would be positioned on top on the stack in Stenbaek, thus providing two peel plies on one side and none on the other.  Examiner respectfully disagrees with Applicant’s conclusion.  Ellyin et al. teaches a molding/compaction system similar to that in Stenbaek et al. with a prepreg repair patch being shaped on a mold wherein a peel ply is added to both the mold side and the top side so as to provide release.  This suggest peel plies may be provided on BOTH sides during molding, such as to prevent undesirable sticking to the mold and/or vacuum bag.  Obviously there would be no reason to put two peel plies on the same side since the second peel ply would serve no purpose.
Applicant argues the coating in Stenbaek is essential.  However, it is unclear why this matters since nothing in the instant claim prevents the use of a coating as long as the patch “includes prepreg,” and as explained in the prior rejection, Ellyin et al. indicates peel plies may be applied over a coating applied on prepregs for repair patches.  
Applicant appears to indicate the coating in Stenbaek is fundamentally different and is a “hard material that does not have viscous or plastic properties,” and thus for this reason does not require a release material such as a peel ply.  However, it is unclear where Applicant is pulling this information.  Although the final cured form on the coating may have such properties, this is also true of epoxy such as in Ellyin et al. once it is cured, but such a coating is still quite likely to adhere to surfaces during the curing.  In fact, in all likelihood, the coating in Stenbaek et al. is epoxy since this is the resin typically used in forming the outer surface of wind turbine blades (See, for example, Schacle, US 4,408,958, Abstract, teaching the exterior skin of a wind turbine blade comprises epoxy). 
 It is clear anything applied as a “coating” is not hard with no viscous or plastic properties at the time of application, but would only form such properties after curing.  Ellyin et al. indicates curing/shaping systems using epoxy may utilize peel plies on both sides for release purposes.  Examiner submits such a release film/peel ply would have at least been obvious to situate under the coating for the same reasons, i.e. to prevent undesired adherence to the mold surface of the coating [6] during the curing process.  Such release/peel ply layers are common for such purpose as demonstrated by Ellyin et al.
It is noted any peel ply could presumably be released after curing since it is designed for release.  Since Applicant has claimed a product, it is Examiner’s interpretation of the claim that the peel ply need not actually be released following curing since this is merely an intended use for the prepreg patch claimed (See 112 rejection below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 3 are product claims that recite a repair patch structure.  The patentability of a product does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The determination of patentability in product-by-process claims is based on the product itself even though product-by-process claims are limited by and defined by the process.  Id.  Therefore, “[i]f the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Id.  Thus, a product may be defined by its process, but it has an immutable structure defined by said process.  Here, the product is recited comprising prepregs and a peel ply, but the peel ply is recited as being removed after curing.  
Thus, it is unclear what product patch is actually recited by the claims: a product patch with prepregs and a peel ply, or a product patch of cured composite with no peel ply (since it has been removed).  Since the presence of the peel ply is critical to the invention, Examiner has assumed the claimed patch in not cured, and the peel ply is not removed, and the final process step is merely an intended use of the prepreg patch that indicates the peel ply is removable from a cured product of the prepreg patch, and not a final manufacturing step reciting a cured structure with no peel ply.  However, this should be made more clear in either respect, and Examiner has addressed both possibilities below since a cured product with a removed peel ply is essentially no different in structure than a cured product formed with a smooth surface never utilizing a peel ply at all (See below). 
The remaining claims are rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenbaek et al. (US 2011/0036482), in view of Ellyin et al. (US 5,972,141), Safai et al. (US 2016/0325490), and Copple et al. (US 2017/0015031).
Examiner submits the patch [4] in Stenbaek et al. is completely cured by the compaction process shown, and then attached, such as by glue or more prepregs.  Examiner submits the molded side having the coating [6] would have a smooth surface imparted by the mold that is indistinguishable from that of a surface having a peel ply removed therefrom, i.e. the mold surface may impart the same texture to the cured patch as a peel ply, and once a peel ply is removed, there is no difference in patch structure.  Thus, there is no evidence that a molded and machined cured surface not using a peel ply would be materially different from a cured molded and machined surface, from which a peel ply is removed.  Thus, if the claim merely recited a cured patch with no peel ply, but from which a peel ply was previously removed, Examiner submits the patch is not materially different from a cured patch on which a peel ply was never attached at all, and certainly need not have the specific peel ply as claimed.  However, in the interest of compact prosecution, Examiner has addressed the final step as an intended use of a prepreg patch having an peel ply thereon since this appears to be the intent of the invention.
Regarding Claims 1-5, Stenbaek et al. teaches a repair patch for a composite material adapted to repair a portion to be repaired of the composite material (See page 1, paragraph [0001], the repair patch comprising:
a patch body [4] including a bonding surface to be bonded to the portion to be repaired.  Stenbaek et al. teach the repair patch may be prepreg plies, a peel ply may be applied to said plies, the plies compacted, and the compacted plies machined to a desired shape via cutting, wherein the peel ply need only be removed prior to placement of the repair patch (See page 1, paragraphs [0019]-[0023] and page 3, paragraphs [0052]). Although Stenbaek et al. teaches a peel ply only on the bonding side of the patch opposite a coating layer [6], it is well-known for similar compaction systems for a patch to also dispose peel plies on both sides of the patch in the curing/compaction system, including over any outer coating layers, so as to act as release sheets within the compaction system (See, for example, Ellyin et al, Fig. 4 and col. 5, lines 54-67, wherein a peel ply [4] is applied to the top of the stack and to the opposing side an epoxy coating is applied and then also applied on a peel ply [4] so that peel plies are applied on both sides of the prepreg patch in the compaction system so as to act as release sheets).  Thus, Examiner submits is at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a peel ply on both sides of the vacuum compaction system in Stenbaek et al. shown in Figs. 2-3, including on the coating [6].  Doing so is known in the art and would have predictably created a suitable vacuum compaction system for a repair patch while preventing undesirable sticking within the compaction system during shaping/curing.  Note the resin impregnated into the plies and/or the coating [6] itself is an adhesive debondably bonding the peel plies, which are designed to be peeled relased.
Examiner notes Applicant has claimed a final process step, which is being treated as an intended use.  This step merely indicates a structure of the patch such the when the prepregs are cured, the peel ply remains removable.  Since peel plies are designed for such removability, Examiner submits they certainly possess this quality.
Stenbaek et al. further teaches the compacted patch may be machined by cutting to any shape known in the art (See page 3, paragraph [0051]), and implies the peel ply may remain in place during said process (See page 3, paragraph [0053], indicating the peel ply need not be removed until the patch is placed, thus indicating it may remain in place during machining; also see, Copple et al., page 4, paragraph [0040], explicitly teaching peel plies may remain in place during machining or sanding of composites).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to leave the peel plies in place, such as a peel ply [8] on both sides, during machining/cutting of the compacted patch stack to a desired shape for repair.
Further, it would have been apparent any known shapes for similar composite repair patches would have predictably been suitable shapes into which to machine the compacted stack and peel plies.  A truncated cone having a taper ratio, L:D of 30:1, is known to been a suitable shape of composite patches to repair composite parts (See, for example, Safai et al., page 3, paragraphs [0042]-[0043], teaching a taper ratio of 30:1 for the area to be repaired and a patch [60] matching said shape).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to machine a compacted composite patch stack having peel plies on both sides to a taper ratio of 30:1.  Doing so would have predictably created a patch having a known desirable shape for repairing composite wherein the peel plies may suitably be removed after machining and prior to application.  Examiner submits during said machining wherein the plies are machined to a steep taper with peel plies in place, it is inevitable, or at least would have been obvious to a person having ordinary skill in the art, that the peel plies will, or could have been, machined at least slightly in the same inclined plane as the plies since machining at described would require machining at least directly adjacent the peel ply and there is no apparent motivation to take the time and effort to avoid machining the peel ply during the machining process. Under such a process, one peel ply will be an expected margin having a second sub-incline (in its machined area) to the first sub-incline formed by machining the patch body of the plies, the sub-inclined portion of the peel ply also being a release layer therein because peel plies themselves may be considered release layers debondable from most materials, including adhesives (See, for example, Ellyn et al., col. 5, lines 60-61, teaching the peel plies and release layers debondable from adhesive surfaces).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746